         Case 4:18-cr-00223-RCC-DTF Document 409 Filed 11/20/19 Page 1 of 1

                                                                         - - · FILEO                     _ _ LODGED
                                                                         -r==aa:.:.R.:=.:EC::.::.E:.:.:IVE:.:::,D-==~C~Opy
     1
     2                                                                               NOV 2 O 2019
     3
     4
     5
     6                       . IN THE UNITED STATES DISTRICT COURT
     7                                FOR THE DISTRICT OF ARIZONA
     8
     9   United States of America,                          No. CR-18-00223-TUC-RCC(DTF)
    10                 · Plaintiff,
                                                            RETURN OF EXHIBITS
    11   V.

    12   Scott Daniel Warren,
    13                  Defendant.
    14
. 15
'
; 16     Receipt is hereby acknowledged for the exhibits submitted and or admitted during the Jury
    17   Trial conducted 11/12/2019 through 11/20/2019,
: 18     3B, 3C, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 34, 35, 36, 37,
'
    19   38,3~40,41,4~43,44,4~,4~4~48,4~6~7~71,74,75, 8~ 88, 8~ 11~ 120,121,
'20      122, 123 and 125.
, 21
· 22 . Exhibits shall be kept in my/our possession until all appeal time has run in this matter or
. 23 · until further Order of the Court .
. 24
                                              By:    .'½ . . ....
                                                    ~
; 25     Dated: NOV   .
'
I
                      2 O 201
I   26                                                                           Walters/Glenn
                                                     McCormick                      .
    27                                           . · Assistant United States Attorney
    28
